                                           Case 5:20-cv-07385-VKD Document 7 Filed 11/17/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     JASON SHANE NEUHAUS,                                 Case No. 20-cv-07385-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE
                                                  v.
                                  10

                                  11     SUZANNE M. PEERY,
                                                                                              Re: Dkt. No. 1
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Jason Shane Neuhaus, a state prisoner, filed a petition for writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254, challenging his confinement at the California Correctional Center in

                                  15   Susanville, California. According to his petition, following a jury trial in the Superior Court of

                                  16   California for the County of Contra Costa, Mr. Neuhaus was sentenced to 109 years plus 157

                                  17   years to life for, among other things, 10 counts of attempted murder of a peace officer (Cal. Penal

                                  18   Code §§ 664/187(a)). Dkt. No. 1 at 1–2. In 2019, the California Court of Appeal affirmed the

                                  19   conviction (except for one count of assault), and the California Supreme Court denied his petition

                                  20   for review. Id. at 3. Mr. Neuhaus argues that the convictions for attempted murder of a peace

                                  21   officer should be reversed for multiple reasons: (1) insufficient evidence showing that he

                                  22   possessed a specific intent to kill; (2) instructional error on a “kill zone theory”; (3) prosecutorial

                                  23   misconduct in misstating the applicable law; and (4) ineffective assistance of counsel in failing to

                                  24   object to the instructional error and prosecutorial misconduct. Id. at 5.

                                  25          These claims, when liberally construed, are cognizable and potentially meritorious. Good

                                  26   cause appearing, respondents are ordered to show cause why the petition should not be granted.

                                  27          Accordingly, the Court orders as follows:

                                  28          1. The Clerk of the Court shall serve respondent and respondent’s attorney, the Attorney
                                          Case 5:20-cv-07385-VKD Document 7 Filed 11/17/20 Page 2 of 2




                                   1            General of California, with a copy of this Order to Show Cause, as well as the petition

                                   2            for writ of habeas corpus and all attachments (Dkt. No. 1).

                                   3         2. Respondent shall file with the court and serve on petitioner, within 60 days of the

                                   4            issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                   5            Governing Section 2254 Cases and Habeas Local Rule 2254-6(b), showing cause why

                                   6            a writ of habeas corpus should not be issued. Respondent shall file with the answer

                                   7            and serve on petitioner a copy of all portions of the state trial record that have been

                                   8            transcribed previously and that are relevant to a determination of the issues presented

                                   9            by the petition. If petitioner wishes to respond to the answer, he shall do so by filing a

                                  10            traverse with the Court and serving it on respondent within 30 days of his receipt of the

                                  11            answer.

                                  12         3. Respondent may file a motion to dismiss on procedural grounds in lieu of an answer, as
Northern District of California
 United States District Court




                                  13            set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                  14            2254 Cases. If respondent files such a motion, petitioner shall file with the Court and

                                  15            serve on respondent an opposition or statement of non-opposition within 28 days of

                                  16            receipt of the motion, and respondent shall file with the court and serve on petitioner a

                                  17            reply within 14 days of receipt of any opposition.

                                  18         4. The parties are reminded that this matter has been randomly assigned to the

                                  19            undersigned magistrate judge for all purposes. All parties who have not yet done so

                                  20            shall file either a consent or declination to proceed before a magistrate judge. The

                                  21            consent/declination form is available on the Northern District of California’s website,

                                  22            https://cand.uscourts.gov/filelibrary/1335/MJ_Consent-Declination_Form_Jan2014

                                  23            .pdf. Parties are free to withhold consent without adverse substantive consequences.

                                  24            Fed. R. Civ. P. 73(b)(2).

                                  25         IT IS SO ORDERED.

                                  26   Dated: November 13, 2020

                                  27
                                                                                                   VIRGINIA K. DEMARCHI
                                  28                                                               United States Magistrate Judge
                                                                                       2
